1
2
                                                                   1/24/2019
3
                                                                     CW
4
5
6
7
8                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
9
10                                           )    No. 8:18-cv-00318-MAA
11    FULGENCIO SALGADO,                     )
                                             )    ORDER AWARDING EQUAL
12
           Plaintiff,                        )    ACCESS TO JUSTICE ACT
13                                           )    ATTORNEY FEES AND COSTS
14                v.                         )
                                             )
15   NANCY A. BERRYHILL,                     )
16   Deputy Commissioner for Operations, )
     performing the duties and functions not )
17
     reserved to the Commissioner of Social )
18   Security,                               )
19                                           )
           Defendant.                        )
20
21           Based upon the parties’ Stipulation for Award and Payment of Attorney
22   Fees:
23           IT IS ORDERED that the Commissioner shall pay attorney fees and
24   expenses the amount of THREE THOUSAND ONE HUNDRED FIFTY
25   DOLLARS and NO CENTS ($3,150.00), and costs under 28 U.S.C. § 1920 in the
26   ///
27   ///
28   ///



                                              1
1    amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d),
2    1920, subject to the terms of the above-referenced Stipulation.
3
4    Dated: January 24, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
